RLED IN COURT OF APPEALS
                                                 12th Court of Appeals District
                                                                      ~1

                                                 CATHY S. LUSK, CLERK


                                                                    FILE COPY



        RE:   Case No.   14-1039                          DATE:       3/13/2015
        COA #:   12-13-00038-CV          TC#:     08-CV-30,215
STYLE:JOAQUIN INDEPENDENT SCHOOL DISTRICT
   v.   SHELBY COUNTY APPRAISAL         DISTRICT,         ET AL.
     Petitioner's motion for rehearing was this day
filed in the above styled and numbered case.




                          MS.   CATHY   S.   LUSK
                          CLERK,   TWELFTH COURT OF APPEALS
                          1517 WEST FRONT, SUITE 354
                          TYLER, TX  75702